The finding of neglect as against the mother was not supported by a preponderance of the evidence (see Family Ct Act § 1012 [f|; § 1046 [b] [i]). The mother’s false statement that she, and not the father, hit the subject child with a belt, did not, under the circumstances, establish that the mother had failed to exercise a minimum degree of care, or that the child was in imminent danger of being impaired as a result of the false statement (see Nicholson v Scoppetta, 3 NY3d 357, 368-369 [2004]). Concur — Tom, J.E, Andrias, Sweeny, Moskowitz and Renwick, JJ.